                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 :    CIVIL ACTION NO. 1:17-CV-1343
                                          :
                    Plaintiff             :    (Chief Judge Conner)
                                          :
             v.                           :
                                          :
SUSAN NEIDERER a/k/a SUSAN T.             :
NEIDERER and MICHAEL E.                   :
NEIDERER, JR.,                            :
                                          :
                    Defendants            :

                                       ORDER

      AND NOW, this 27th day of November, 2018, upon consideration of the

Application for Distribution of Proceeds (Doc. 15), as well as prior orders of this

Court granting plaintiff’s Motion for Default Judgment, providing for sale of the

Property located at Lot 82 Indian Ridge a/k/a 92 Comanche Trail, Hanover, PA

17331 (“Property”), and approving and confirming the U.S. Marshal’s Sale of the

Property, it is hereby ORDERED that the Schedule of Distribution, attached to this

Order, is APPROVED and shall be entered on the docket by the Clerk and the U.S.

Marshal shall distribute the proceeds of the sale of the Property in accordance with

the Schedule of Distribution.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
